Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This communication is in response to Application No. 16/921,808 filed on 6 July 2020. The response filed 15 April 2022 amends claims 21, 23, 30, and 31, cancels claims 1-20, adds claims 32-40, and presents arguments is hereby acknowledged. 	Claims 21-40 are presented for examination.

Response to Arguments
The response filed 15 April 2022 addresses the Drawing objections made on the 5 January 2022 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the reference character “306,” Applicant amended the Drawings and Specification to recite reference characters “306” and “315.” These amendments are found persuasive. Therefore, all of the Drawing objections are hereby withdrawn.

Independent Claims 21, 30, and 31
On page 10 of the response filed 15 April 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 5 January 2022 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On page 10, Applicant argues that the Svendsen/Guyot system fails to teach or suggest “determining that a first user does not have at least a threshold number of connections in the social graph to other users included in the plurality of users receiving the notification.”  	Examiner respectfully disagrees and finds this argument unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Svendsen of the Svendsen/Guyot system discloses determining a maximum social network distance between users in a social graph. Guyot was combined with Svendsen based on Guyot’s teaching of sending notifications to recipients based on affinities between users. Thus, the combination of Svendsen and Guyot teaches the amended limitation. Therefore, Examiner finds this argument unpersuasive. 
On page 4, Applicant amends the independent claims to recite “receiving, by a social relevancy engine from a notification provider, a notification to be delivered to a plurality of users.”  	Examiner respectfully disagrees and finds this argument unpersuasive. The network architecture of Svendsen merely discloses a central server. Guyot discloses a social network 12, i.e. a notification provider, in collaboration with system 10. Therefore, Examiner finds this argument unpersuasive.

Dependent Claims 22-29
On pages 9-11 of the response filed 15 April 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 5 January 2022 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments unpersuasive.

Newly Added Claims 32-40
On pages 9-11 of the response filed 15 April 2022, Applicant respectfully requests entry and full consideration of Claims 32-40. Examiner acknowledges this request and will now consider newly added claims 32-40.

Claim Interpretation
Claims 26 and 36 recite “the topic node is one of the plurality of topic nodes.” Examiner interprets this to mean the topic of claims 23 and 33 are represented as topic nodes.

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 	Authorization for this examiner’s amendment was given in a telephone interview/ email with assigned attorney Jiao Wang (Reg. No. 78,294) on 29 April 2022.


The application has been amended as follows: 	In the Claims:


1-20. (Canceled)

21.	(Currently Amended) A computer-implemented method comprising:
receiving, by a social relevancy engine from a notification provider, a notification to be delivered to a plurality of users; 
parsing the notification to determine a sender of the notification and a topic addressed in the notification; 
computing a score indicating a relevance of the topic to a second user that is connected to the sender; 
determining that the score is less than a first threshold value; and
in response, filtering the second user from a set of users to receive the notification.




22.	(Canceled) 

23.	(Canceled) 

24.	(Currently Amended) The computer-implemented method of claim [[23]]21, further comprising: 
preventing delivery of the notification to the filtered second user. 

25.	(Currently Amended) The computer-implemented method of claim [[23]]21, wherein the score is based on one or more of a degree of separation between the sender and the second user on [[the]]a social graph, a directionality of linkage between the sender and the second user on the social graph, or a recency of the linkage between the sender and the second user on the social graph. 

26.	(Currently Amended) The computer-implemented method of claim [[23]]25, wherein: 
the social graph comprises a plurality of nodes comprising a plurality of user nodes and a plurality of topic nodes; 
the plurality of users are represented as respective nodes among the plurality of user nodes; and
the topic node is one of the plurality of topic nodes. 

27.	(Currently Amended) The computer-implemented method of claim [[23]]21, further comprising: 
computing a score indicating a relevance of the topic to a third user that is not connected to the sender; 
determining that the score is more than a second threshold value; and
in response, permitting delivery of the notification to the third user. 

28.	(Canceled) 

29.	(Previously Presented) The computer-implemented method of claim 21, wherein the notification comprises one or more of an email, a text message, or an instant message. 

30.	(Currently Amended) A system comprising: 
at least one programmable processor; and
a machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
	receiving, by a social relevancy engine from a notification provider, a notification to be delivered to a plurality of users; 
	parsing the notification to determine a sender of the notification and a topic addressed in the notification; 
	computing a score indicating a relevance of the topic to a second user that is connected to the sender; 
	determining that the score is less than a first threshold value; and
	in response, filtering the second user from a set of users to receive the notification.
	
	
	

31.	(Currently Amended) A non-transitory computer program product storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
receiving, by a social relevancy engine from a notification provider, a notification to be delivered to a plurality of users; 
parsing the notification to determine a sender of the notification and a topic addressed in the notification; 
computing a score indicating a relevance of the topic to a second user that is connected to the sender; 
determining that the score is less than a first threshold value; and
in response, filtering the second user from a set of users to receive the notification.




32.	(Canceled) 

33.	(Canceled) 

34.	(Currently Amended) The system of claim [[33]]30, the operations further comprise: 
preventing delivery of the notification to the filtered second user. 

35.	(Currently Amended) The system of claim [[33]]30, wherein the score is based on one or more of a degree of separation between the sender and the second user on [[the]]a social graph, a directionality of linkage between the sender and the second user on the social graph, or a recency of the linkage between the sender and the second user on the social graph. 

36.	(Currently Amended) The system of claim [[33]]35, wherein: 
the social graph comprises a plurality of nodes comprising a plurality of user nodes and a plurality of topic nodes; 
the plurality of users are represented as respective nodes among the plurality of user nodes; and
the topic node is one of the plurality of topic nodes. 

37.	(Currently Amended) The system of claim [[33]]30, the operations further comprise: 
computing a score indicating a relevance of the topic to a third user that is not connected to the sender; 
determining that the score is more than a second threshold value; and
in response, permitting delivery of the notification to the third user. 

38.	(Canceled) 

39.	(Previously Presented) The system of claim 30, wherein the notification comprises one or more of an email, a text message, or an instant message. 

40.	(Canceled) 

	41. 	(New) The computer-implemented method of claim 21, further comprising:
obtaining, by the social relevancy engine, social graph data representing connections in a social graph between the plurality of users; 
determining that a first user does not have at least a threshold number of connections in the social graph to other users included in the plurality of users receiving the notification; and 
	in response, filtering the first user from the set of users to receive the notification.

	42.	(New) The computer-implemented method of claim 41, wherein determining that the first user does not have at least the threshold number of connections in the social graph to the other users receiving the notification comprises: 
	computing a score indicative of a number of connections between the first user and the other users receiving the notification; and
	determining that the score is less than the threshold number of connections.

	43. 	(New) The system of claim 30, the operations further comprise:
obtaining, by the social relevancy engine, social graph data representing connections in a social graph between the plurality of users; 
determining that a first user does not have at least a threshold number of connections in the social graph to other users included in the plurality of users receiving the notification; and 
	in response, filtering the first user from the set of users to receive the notification.

	44.	(New) The system of claim 43, wherein determining that the first user does not have at least the threshold number of connections in the social graph to the other users receiving the notification comprises: 
	computing a score indicative of a number of connections between the first user and the other users receiving the notification; and
	determining that the score is less than the threshold number of connections.

	45. 	(New) The non-transitory computer program product of claim 31, the operations further comprise:
obtaining, by the social relevancy engine, social graph data representing connections in a social graph between the plurality of users; 
determining that a first user does not have at least a threshold number of connections in the social graph to other users included in the plurality of users receiving the notification; and 
	in response, filtering the first user from the set of users to receive the notification.

	46.	(New) The non-transitory computer program product of claim 45, wherein determining that the first user does not have at least the threshold number of connections in the social graph to the other users receiving the notification comprises: 
	computing a score indicative of a number of connections between the first user and the other users receiving the notification; and
	determining that the score is less than the threshold number of connections.

47.	(New) The non-transitory computer program product of claim 31, the operations further comprise: 
preventing delivery of the notification to the filtered second user. 




Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "parsing the notification to determine a sender of the notification and a topic addressed in the notification; computing a score indicating a relevance of the topic to a second user that is connected to the sender;" and "in response, filtering the second user from a set of users to receive the notification," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2012/0102130 A1 to Guyot discloses filtering users from a set of users. However, Guyot fails to disclose "parsing the notification to determine a sender of the notification and a topic addressed in the notification; computing a score indicating a relevance of the topic to a second user that is connected to the sender." US PGPUB 2012/0233259 A1 to Work, in a similar field of endeavor, discloses evaluating members of a social network. However, Work fails to disclose "parsing the notification to determine a sender of the notification and a topic addressed in the notification; computing a score indicating a relevance of the topic to a second user that is connected to the sender." US PGPUB 2009/0216551 A1 to Chen et al, in a similar field of endeavor, discloses filtering messages based on supplemental information fields. However, Chen fails to disclose "parsing the notification to determine a sender of the notification and a topic addressed in the notification; computing a score indicating a relevance of the topic to a second user that is connected to the sender."

The Guyot/Work/Chen system fails to disclose "parsing the notification to determine a sender of the notification and a topic addressed in the notification" and "computing a score indicating a relevance of the topic to a second user that is connected to the sender."
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 21, 30, and 31 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459